CLD-220                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 22-2022
                                ___________

                     UNITED STATES OF AMERICA

                                      v.

                        TRAMELL BLEDSOE,
                                  Appellant
                ____________________________________

               On Appeal from the United States District Court
                  For the Eastern District of Pennsylvania
                  (E.D. Pa. Crim. No. 2:07-cr-00165-001)
               District Judge: Honorable Joseph F. Leeson, Jr.
                ____________________________________

            Submitted on Appellee’s Motion for Summary Action
          Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6 and for
               Possible Dismissal due to Jurisdictional Defect
                               August 11, 2022

          Before: AMBRO, SHWARTZ and BIBAS, Circuit Judges

                      (Opinion filed: August 18, 2022)
                ____________________________________
                                       ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Tramell Bledsoe is an inmate confined at FCI McKean in Pennsylvania. He ap-

peals an order of the District Court denying his motion for compassionate release. For the

reasons that follow, we will affirm.

                                              I.

       Bledsoe was convicted by a federal jury of two counts of armed bank robbery, two

counts of carrying or using a firearm during a crime of violence (in violation of 18 U.S.C.

§ 924(c)(1)), and several other related offenses. The District Court sentenced him to a to-

tal of 492 months of imprisonment. We affirmed on direct appeal. See United States v.

Bledsoe, 449 F. App’x 159 (3d Cir. 2011). Bledsoe’s collateral attacks, brought under 28

U.S.C. § 2255, were rejected. See, e.g., United States v. Bledsoe, C.A. No. 20-2733, Doc.

7 (3d Cir. Jan. 11, 2021) (order denying certificate of appealability); United States v.

Bledsoe, C.A. No. 19-3651, Doc. 14 (3d Cir. June 8, 2020) (same).

       Bledsoe is slated for release in 2041. Desiring an earlier exit, he filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Bledsoe premised the motion on

four contentions: that (1) he would have been sentenced to eighteen fewer years in prison

under current law, which bars the “stacking” of convictions under § 924(c) for purposes



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
of that statute’s mandatory-minimum sentencing regime, see First Step Act § 403(a), but

which was not made retroactively applicable to those already sentenced; (2) the alleged

harshness of his sentence represented a penalty for choosing trial over a plea deal; (3) he

is 41 years old (“nearly 50,” he says) and fears “the spread and effects of COVID-19”;

and (4) he has “done an extraordinary job in rehabilitating [himself].”

       The District Court determined that none of those contentions, individually or in

the aggregate, reflected an “extraordinary and compelling reason[ ]” for release—a statu-

tory prerequisite for relief under § 3582(c)(1)(A)(i). The District Court thus denied

Bledsoe’s motion. This pro se appeal followed. 1

                                             II.

    We have jurisdiction under 28 U.S.C. § 1291. An order denying a motion for compas-

sionate release is reviewed for abuse of discretion. United States v. Pawlowski, 967 F.3d

327, 330 (3d Cir. 2020). “An abuse of discretion exists when the decision rests ‘on an er-

roneous view of the law or on a clearly erroneous assessment of the evidence.’ ” Hope v.

Warden York Cnty. Prison, 972 F.3d 310, 320 (3d Cir. 2020) (citation omitted).

                                            III.




1
  Bledsoe had fourteen days to appeal the District Court’s April 28, 2022-entered order.
See Fed. R. App. P. 4(b)(1)(A); United States v. Payton, 979 F.3d 388, 389–90 (6th Cir.
2020) (per curiam order). His undated notice of appeal—contained in a May 18, 2022-
postmarked envelope—was not timely. That said, the Rule 4(b)(1)(A) deadline is not ju-
risdictional; the Government can waive it. See United States Muhammud, 701 F.3d 109,
111 (3d Cir. 2012). And that is what the Government has done here. See Doc. 4 at 1 n.1.
We therefore decline to dismiss the appeal as untimely.
                                             3
   Section 3582(c)(1)(A)(i) permits compassionate release based on “extraordinary and

compelling reasons,” provided that the District Court makes a favorable assessment using

the § 3553(a) factors and any applicable policy statements. See Pawlowski, 967 F.3d at

329 & n.6. Here, the District Court rejected Bledsoe’s motion solely because he failed to

demonstrate an “extraordinary and compelling reason[ ]” for release.

   That was no abuse of discretion. Like the District Court, we deem it significant that

Bledsoe failed to “allege that he has any medical conditions that could increase his risk of

becoming severely ill from contracting COVID.” DC ECF No. 447 at 7. In addition, we

agree with the District Court that Bledsoe’s claimed efforts in furtherance of rehabilita-

tion, while commendable, are “expected,” id. at 9; they are, standing alone, neither “ex-

traordinary” nor “compelling” for purposes of the compassionate-release standard, see 28

U.S.C. § 994(t); see also United States v. Peoples, --- F.4th ---, 2022 WL 2825834, at *4

(7th Cir. July 20, 2022) (holding that “rehabilitation ‘cannot serve as a stand-alone rea-

son’ for compassionate release”) (citation omitted); accord United States v. Hunter, 12

F.4th 555, 572 (6th Cir. 2021).

       We also agree with the District Court’s determination that our decision in United

States v. Andrews, 12 F.4th 255 (3d Cir. 2021), cert. denied, 142 S. Ct. 1446 (2022),

shut the door on Bledsoe’s contention related to § 924(c) “stacking” under the First Step

Act. See id. at 262 (holding that the First Step Act’s “nonretroactive sentencing reduc-

tions are not extraordinary and compelling reasons for purposes of § 3582(c)(1)”). Fur-

thermore, there is no merit to Bledsoe’s argument on appeal that Andrews was abrogated

in part by Concepcion v. United States, 142 S. Ct. 2389, 2404 (2022) (holding only “that

                                             4
the First Step Act allows district courts to consider intervening changes of law or fact in

exercising their discretion to reduce a sentence pursuant to the First Step Act”). See

United States v. King, 40 F.4th 594, 596 (7th Cir. 2022) (“Concepcion is irrelevant to the

threshold question whether any given prisoner has established an ‘extraordinary and com-

pelling’ reason for release.”). In fact, Concepcion harmonizes with our acknowledgement

in Andrews that, “[i]f a prisoner successfully shows extraordinary and compelling cir-

cumstances, the current sentencing landscape may be a legitimate consideration for courts

at the next step of the analysis when they weigh the § 3553(a) factors.” 12 F.4th at 262.

       For those reasons and others set forth in the District Court’s well-grounded opin-

ion, the Government’s motion for summary affirmance is appropriate and we grant it. See

3d Cir. L.A.R. 27.4 (2011); 3d Cir. I.O.P. 10.6 (2018). The District Court’s judgment

will, as a consequence, be affirmed.




                                             5